 STRIDE RITE CORPORATIONStride Rite Corporation and Local 138, United Food& Commercial Workers International Union,AFL-CIO, CLC, Petitioner. Case -RC-16893January 14, 1981ORDER REMANDING PROCEEDING TOREGIONAL DIRECTOR FOR HEARINGBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region I ofthe National Labor Relations Board on May 19,1980, an election by secret ballot was conducted inthe above-entitled proceeding on June 20, 1980,under the direction and supervision of said Region-al Director. Upon the conclusion of the election, atally of ballots was furnished the parties in accor-dance with the Board's Rules and Regulations.The tally of ballots shows that there were ap-proximately 26 eligible voters and that 26 ballotswere cast, of which 13 were for the Petitioner, and13 were against the Petitioner. There were no chal-lenged ballots.On June 27, 1980, the Petitioner filed timely ob-jections to conduct affecting the results of the elec-tion. The Regional Director conducted an investi-gation of the objections and thereafter, on August1, 1980, issued and served on the parites his Reporton Objections. In his report, the Regional Directorrecommended that a hearing be directed for thepurpose of determining whether the election shouldbe set aside based upon the conduct involved inObjection I and that Objection 5 be overruled.'On August 11, 1980, the Petitioner filed timelyexceptions to the Regional Director's report.Thereafter, the Employer filed a brief in support ofthe Regional Director's Report on Objections andin opposition to the Petitioner's exceptions to saidreport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has duly considered the Regional Di-rector's report, the Petitioner's exceptions, and theI With the approval of the Regional Director the Petitioner withdrewObjections 2, 3, and 4 by letter dated July 16, 1980. That portion of theReport On Objections regarding Objection 5 is attached hereto as Appen-dix A.254 NLRB No. 29Employer's brief, and hereby adopts the RegionalDirector's findings2and recommendations.3Accordingly,It is hereby ordered that the Petitioner's Objec-tion 5 be overruled.IT IS FURTHER ORDERED that a hearing be heldbefore a duly designated hearing officer to deter-mine whether the election should be set aside basedupon the conduct involved in the Petitioner's Ob-jection 1.IT IS FURTHER ORDERED that the hearing officerdesignated for the purpose of conducting the hear-ing shall prepare and cause to be served on theparties a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board as to the disposition of the Pe-titioner's Objection 1. Within 10 days from the dateof issuance of such report, either party may filewith the Board in Washington, D.C., eight copiesof exceptions thereto. Immediately upon the filingof such exceptions, the party filing the same shallserve a copy thereof on the other party, and shallfile a copy with the Regional Director. If no exe-ceptions are filed thereto, the Board will adopt therecommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, remanded to the Re-gional Director for Region I for the purpose ofconducting such hearing and that the said RegionalDirector be, and he hereby is, authorized to issuenotice thereof.MEMBER JENKINS, dissenting:I would find that the Employer's preelectionconduct interfered with the employees' free choiceas to whether they desired representation by the2 Our dissenting colleague seeks to raise a question with respect to thetruthfulness of the campaign material on which the Employer's contestwas based. However, the Petitioner did not assert in its objections thatany of this material was untruthful. Its naked claim to that effect in itsexceptions to the Regional Director's report is insufficient to raise theissue. Therefore, we find that there is no basis for questioning the accura-cy of the Employer's literature. Furthermore, we do not see how the at-tachment of prizes to answering this questionnaire renders what withoutthe prizes would be "no more than campaign puffery" into the impropersolicitations of votes with such prizes. The prizes were not conditionedon voting in the election, on its outcome, or on the employees votingagainst the Petitioner.3 In the absence of exceptions thereto, the Board adopts, proforma, theRegional Director's recommendation that a hearing be held to resolve theissues raised by the Petitioner's Objection I.During the course of his investigation the Regional Director receivedevidence that the Employer's supervisors created the impression of sur-veillance of the unit employees' union activities, conduct which the Re-gional Director characterized as not specifically alleged in a timely filedwritten objection, and recommended that this issue, inter alia., be resolvedin a hearing. Member Penello finds that the Petitioner's specific timelyfiled Objection I encompassed the aforementioned conduct. For reasonsstated in his concurring opinion in American Safety Equipment Corpora-tion, 234 NLRB 501 (1978), he agrees that a hearing should be held withrespect to such conduct. Compare Member Penello's dissenting opinionin Dayton Tire and Rubber Co., 234 NLRB 504 (1978).297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and, accordingly, I would set aside the elec-tion.Several weeks prior to the election the Employerbegan a contest entitled "remember the facts"which consisted of a questionnaire bearing multiplechoice and true and false questions, the answers towhich were to be found in the Employer's cam-paign literature. After completion of the question-naires, which were numbered, the employees re-tained the matching stubs and deposited them in abox on the warehouse floor. A few hours after theelection, the Employer held a party where contestwinners were drawn at random, but only fromquestionnaires having perfect scores, and a $359color television set and an $89 tape deck wereawarded as prizes.My colleagues agree with the Regional Directorthat the Employer's conduct was not objectionablebecause the contest did not provide the Employerwith means of determining how and whether em-ployees voted, did not condition participation orwinning on supporting the Employer in the elec-tion, and did not provide prizes sufficiently sub-stantial as to induce voters to support the Employ-er. These conclusions, in my view, fail to addressthe impropriety inherent in Respondent's conduct.Among the 19 "Remember the Facts" questionsto be circled or checked were the following:1. This union can guarantee me absolutelynothing.3. In just two years this union has beenkicked out by employees in at least how manyfactories? 1, 7, 16, 72?5. This union has never negotiated a $1 anhour increase or better in the shoe industry.6. In a two-year period, this union (formerlycalled the Retail Clerks) called at least howmany strikes? 10, 25, 75, 1,390?7. If I join this union, I can be fined for 'dis-rupting the harmony of a union meeting' orfor other reasons the union determines.8. If I earn $4.00 an hour or $160 per week(based on 40 hours) and I am called out on a10-week strike and win a 10¢ an hour increase,how long will I have to work to make upwhat I lost? 10 weeks, 20 weeks, 52 weeks, 400weeks?14. Union dues can be raised whenever aunion wants to.16. During a strike, I get no unemploymentcompensation.While normally the type of statement involved inthe questions might be termed no more than cam-paign puffery, I find it difficult to reach that con-clusion when the employees' belief or disbelief issought to be influenced by valuable prizes relatedto union attitudes. Further, although the question-naires admonish the employees to "Remember theFacts," neither my colleagues nor I have any wayof knowing, on this record, the truth of falsity ofthe "Facts" the Employer emphasized during thecampaign. In my view, the contest was designed tosolicit and influence votes improperly and to re-flect and harden attitudes toward the Union byawarding prizes of a substantial nature and on thebasis of the employees' agreement with the Em-ployer's antiunion position. I have no doubt thatthe Employer's "contest" tended to interfere withthe employees' free election choice, and I wouldset aside the election and order a second election.APPENDIX AObjection No. 5:On or about May 23, the Employer announced to itsemployees that it would conduct a contest, entitled "Re-member the Facts." The contest consisted of a question-naire bearing multiple choice and "true or false" ques-tions. The answers to these questions were to be found inthe Employer's campaign literature. Each questionnairebore an arbitrary number, in no way identifying any em-ployee, and a matching numbered stub. The question-naires were distributed to all employees by two supervi-sors on June 17. The supervisors instructed the employ-ees not to sign their questionnaires and not to show theirnumber to anyone. The employees were permitted totake the questionnaires home to complete them and wereto deposit the completed questionnaires, while retainingthe matching numbered stubs, in a box placed for thatpurpose on the warehouse floor. Questionnaires weresupposed to be returned by the close of business on June19, but when the Employer learned that a few of the em-ployees had left their questionnaires at home on June 19,the deadline was extended to the morning of June 20.The box was removed from the floor prior to the open-ing of the polls at 10:00 A.M. on June 20, and no furtherentries were submitted. The election was concluded at11:00 A.M.Contest winners were drawn at random from thosequestionnaires having a perfect score. The drawing tookplace at a party on the evening of June 20. The partyand drawing had been scheduled in advance by the Em-ployer, and it was announced that the party was held re-gardless of the outcome of the election. There were twoprizewinners, who merely had to present their stubs todemonstrate that the prizewinning questionnaires drawnat the party belonged to them. First prize was a colortelevision set; second prize was a tapedeck.The Board's policy with respect to pre-election con-tests of this sort is that they do not constitute a per sebasis for setting aside the election. The Board does, how-ever, consider all the attendant circumstances in deter-mining whether such a contest has destroyed the labora-tory conditions necessary for assuring empoyees full free-dom of choice in selecting a bargaining representative.Based on the above facts, which are not disputed, I con-clude that the contest here did not impair employees' ex-298 STRIDE RITE CORPORATIONercise of their franchise under the Act. The size of thetwo prizes, which had a combined value of less than$450.00, was not so great as to divert the attention of theemployees away from the election and its purpose. Norwere the prizes so substantial as to inherently induce eli-gible voters to support the Employer's position. ThriftDrug Company, 217 NLRB 1074 (1975), and cases citedtherein at fn. 3; Marathon Le Tourneau Company, GulfMarine Division of Marathon Manufacturing Company,208 NLRB 213 (1974); Tunica Manufacturing Company,Inc., 182 NLRB 729, 743 (1970). Cf. Drilco, A Division ofSmith International, Inc., 242 NLRB 5 (1979). The con-test did not provide the Employer with any means ofidentifying whether, or how, anyone had voted, nor waswinning or participating in the contest in any way con-tingent on supporting the Employer's position, or uponvoting in the election. Thrift Drug Company, supra. Cf.Drilco, A Division of Smith International, Inc.. supra.Accordingly, I find no merit to Objection No. 5 andrecommend that it be overruled.299